Opinion by Judge RONALD M. GOULD; Dissent by Judge . O’SCANNLAIN.
RONALD M. GOULD, Circuit Judge:
Maria Guadalupe-Cruz and her daughters Patricia Flores-Cruz and Maria Guadalupe Flores-Cruz (collectively “Petitioners”) appeal their final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 7, 1999. At a hearing on March 28, 1997, an immigration judge (“IJ”) denied Petitioners’ applications for suspension of deportation, ruling that they had failed to satisfy the new continuous physical presence requirement (the “stop-time rule”) set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”). Petitioners contend, in part, that the IJ improperly applied the stop-time rule before IIRIRA took effect.1 Given the IJ’s misapplication of law, Petitioners argue that the BIA erred by not reversing the IJ’s decision. We agree, and reverse and remand to the BIA.
I
Petitioners are citizens of Mexico who entered the United States without inspection on December 9, 1989. On October 17, 1996, the Immigration and Naturalization Service (“INS”) served Petitioners with Orders to Show Cause (“OSCs”) charging them as aliens deportable under section 241(a)(1)(B) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1251(a)(1)(B) (1994).
Petitioners appeared before an IJ on December 20, 1996, and admitted the factual allegations in the OSCs, conceded de-portability, and requested leave to apply for suspension of deportation.2 At a hearing on March 28, 1997 — four days before IIRIRA took effect — the IJ considered Petitioners’ applications for suspension of deportation. Finding that Petitioners had not satisfied IIRIRA’s new stop-time rule, the IJ denied their suspension applications and found them deportable as charged.3
*1211Petitioners appealed to the BIA arguing that the IJ should not have applied the stop-time rule four days before IIRIRA took effect. Relying on its decision in In re Nolasco-Tofino, Int. Dec. 3385, 1999 WL 218466 (BIA 1999) (en banc),4 the BIA dismissed the appeal because Petitioners had not met the continuous physical presence requirement before being served with their OSCs. The BIA did not otherwise address the merits of Petitioners’ claims, such as their challenge to the IJ’s erroneous application of law. Petitioners now ask this court to review the application of IIRIRA’s stop-time rule to their cases. Because this petition falls under IIRIRA’s “transitional rules,” Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a), as amended by IIRIRA section 309(c), Avetovco-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000), and reverse.
II
In Astrero v. INS, 104 F.3d 264 (9th Cir.1996), we held that IIRIRA’s new stop-time rule could not be applied before its effective date of April 1, 1997. Id. at 266 (new stop-time rule has “no application” to case decided December 30, 1996). Disregarding our decision in Astrero as “dictum,” the IJ impermissibly applied the stop-time rule to Petitioners’ suspension applications, even though the suspension hearing occurred before April 1, 1997. The IJ’s characterization of Astrero’s holding as “dictum” was incorrect.5 Had the IJ relied on pre-IIRIRA law as he should have, Petitioners would have met the pre-IIRIRA continuous physical presence requirement. The BIA summarily affirmed the IJ without addressing the premature application of the stop-time rule.
The government asserts that even if the IJ erred, such error was harmless because (1) the INS would have appealed any decision to grant Petitioners suspension of deportation, and (2) Petitioners’ final order of deportation would have been issued by the BIA well after IIRIRA’s effective date.
Certainly, if the IJ had followed pre-IIRIRA law and granted Petitioners’ suspension applications, the INS could have appealed. 8 C.F.R. § 3.1(b)(2). And had it done so, because the IJ heard Petitioners’ suspension applications only four days before IIRIRA took effect, the BIA surely would have heard the case after April 1, *12121997 and would have been required to apply IIRIRA’s stop-time rule on appeal. Ram v. INS, 2001 WL 173309, — F.3d -, No. 99-70918 (9th Cir. filed Feb. 8, 2001). But it is also possible that the INS would not have appealed a decision to grant Petitioners’ suspension applications,6 and Petitioners would have prevailed.
We will not speculate about what might have occurred had the IJ correctly applied the then-current, pre-IIRIRA law. To adopt the INS’s argument would leave Petitioners without a remedy for the IJ’s error in disregarding Astrero. We will not deny Petitioners a remedy for serious procedural error based only on impermissible guesses and conjecture about what might have been.
Our conclusion is reinforced by Castillo-Perez v. INS., 212 F.3d 518 (9th Cir.2000). There, Castillo’s counsel did not timely file an application to suspend deportation. The IJ concluded that the application was abandoned. Castillo then appealed to the BIA. It held that Castillo had shown, pri-ma facie, ineffective assistance of counsel but denied his petition because IIRIRA had imposed the stop-time rule after the IJ’s ruling and before the BIA’s decision. Id. at 522. The BIA held that, under the stop-time rule, Castillo no longer was able to meet the necessary seven-year continuous physical presence requirement. Id. We held, in turn, that there was nonetheless ineffective assistance of counsel and we remanded to the BIA, instructing it to order a hearing before an IJ in which Castillo would be entitled to apply for suspension of deportation under pre-IIRIRA law. We reasoned expressly, and as pertinent here:
[The stop-time rule] cannot be applied to Castillo, because he must receive a hearing under the law that applied to him at the time his original hearing occurred. Any other remedy would be inconsistent with the due process guarantees afforded to aliens in deportation proceedings.

Id.

We reverse and remand to the BIA with instructions to remand to the IJ. If Petitioners pursue their suspension applications, the IJ, in determining whether Petitioners are eligible for suspension of deportation, shall (1) apply the law as it existed on March 28, 1997, and (2) consider the current facts and Petitioners’ current circumstances. See Chookhae v. INS, 756 F.2d 1350, 1352 (9th Cir.1985) (on remand, BIA must evaluate application for suspension of deportation in fight of “current hardship to the citizen children of the petitioner”).7
REVERSED and REMANDED.

. Petitioners also challenge the application of the stop-time rule to their cases, arguing that: (1) the stop-time rule should not apply to Orders to Show Cause served before IIRIRA was enacted; (2) the application of the stop-time rule to Petitioners is impermissibly retroactive; (3) the application of the stop-time rule violates procedural due process by depriving Petitioners of a suspension of deportation hearing; and (4) IIRIRA section 309(c)(5) violates equal protection by exempting some aliens from the stop-time rule on the basis of national origin. Given our holding, we do not reach these issues.


. Before IIRIRA, an alien was eligible for suspension of deportation if (1) he or she “ha[d] been physically present in the United States for a continuous period of not less than seven years immediately preceding the date of [the] application” for suspension of deportation; (2) he or she was a "person of good moral character”; and (3) deportation would result in "extreme hardship” to the alien or to an immediate family member who was a U.S. citizen or a lawful permanent resident. INA § 244(a)(1), 8 U.S.C. § 1254(a)(1) (1994).


.Before IIRIRA, aliens accrued time toward the "continuous physical presence in the United States” requirement until they applied for suspension of deportation. Commencement of deportation proceedings had no effect on this accrual. Congress fundamentally altered this system by enacting IIRIRA’s stop-time rule. The stop-time rule provides that the period of continuous physical presence in the United States shall be deemed to end when deportation proceedings commence. INA § 240A(d)(l), 8 U.S.C. § 1229b(d)(l). Thus, after IIRIRA, aliens must meet the con*1211tinuous physical presence requirement before they enter deportation proceedings.


. In Nolasco, the BIA held that IIRIRA section 309(c)(5)(A) gives effect to the stop-time rule in all suspension of deportation cases heard on or after April 1, 1997.


. In Astrero we held: (1) that the denial of asylum was supported by substantial evidence; (2) that IIRIRA’s transitional rule with regard to suspension of deportation was not to be applied until IIRIRA took effect on April 1, 1997; and (3) that the BIA's finding that Petitioner failed to meet the hardship requirement for suspension of deportation was not an abuse of discretion. Id. at 266-67. Our holding concerning IIRIRA’s effective date was made with deliberate reasoning and in response to the government's contention that IIRIRA’s transitional rules applied before April 1, 1997. It is true that we might have affirmed solely on grounds that Petitioner did not meet the hardship requirement, without reaching the issue of IIRIRA’s effective date. However, we deliberately addressed the effective date issue. Thus, our reasoned decision cannot properly be characterized as mere dictum. United States v. King, 122 F.3d 808, 811 (9th Cir.1997) ("Although it is true that we could have resolved Twine without addressing the 'specific intent to threaten’ issue, the fact is that we squarely decided to resolve that question. In doing so, we did not engage in an unnecessary or superfluous exercise.”); see also Export Group v. Reef Indus., Inc., 54 F.3d 1466, 1471 (9th Cir.1995) (per curiam) (" '[W]here a decision rests on two or more grounds, none can be relegated to the category of obiter dictum.' "(quoting Woods v. Interstate Realty Co., 337 U.S. 535, 537, 69 S.Ct. 1235, 93 L.Ed. 1524 (1949)).
Moreover, subsequent Ninth Circuit opinions characterize our conclusion regarding the application of IIRIRA as Astrero's "holding” and "decision.” See, e.g., Barahona-Gomez v. Reno, 167 F.3d 1228, 1233 n. 5 (9th Cir.1999) ("holding”); United States v. Zarate-Martinez, 133 F.3d 1194, 1199 (9th Cir.1998) ("decision”).


. "Following the issuance of a written decision by the Immigration Judge to grant suspension of deportation, District Counsel must decide whether to appeal the grant or waive the government’s right to appeal.” Memorandum from INS General Counsel Raymond M. Momboisse to All District Counsels (Apr. 13, 1989), reproduced in 66 Interpreter Releases 642 (June 6, 1989).


. The dissent contends that we depart from the principle that the BIA is to apply current law in cases that come before it. We do not disagree with that principle, but hold that the BIA had a duty to remedy the IJ’s error. The dissent urges that we improperly review the IJ’s decision. To the contrary, we review the BIA’s error in not addressing the error of the IJ.
The dissent relies upon Ortiz v. INS, 179 F.3d 1148 (9th Cir.1999). We intend no harm to that precedent, but, Ortiz is not controlling: There, the IJ misapplied the then-current law regarding the definition of an “aggravated felony.” Id. at 1155. On appeal, the law had changed: what had been error became law. The BIA therefore applied the correct law regarding the definition of "aggravated felony." Here, in contrast, on appeal the law regarding Astrero had not changed. Astrero's holding was still binding. The BIA erred by disregarding the IJ's misapplication of Astrero and a remedy is warranted.